 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMCC Pacific Valves, a Unit of Mark Controls Cor-poration and International Association of Ma-chinists & Aerospace Workers, District Lodge94, Local Lodge 1235, AFL-CIO. Cases 21-CA-15129, 21-CA-15569, and 21-CA-16010November 19, 1980SUIPPL EMENTAL DECISION ANDORDERBY CIIAIRNMAN FANNING ANI) MEMBHIRSJENKINS ANI) PNE.I.IOOn September 11, 1979, the National Labor Re-lations Board issued a Decision and Order' in theabove-entitled proceeding in which it found, interalia, that Respondent violated Section 8(a)(3) of theAct when it refused to reemploy recalled economicstrikers except as new employees and when it re-fused to credit them with seniority for their priorservice, thereby threatening them, because of theirconcerted activities, with the loss of rights andprivileges previously enjoyed. The Board orderedRespondent to fully reinstate Lionel Craig, DonGrass, Larry Perrett, Cliff Nichols, Joseph Ra-macher, and Mildred Nichols, credit them with se-niority for prior service by restoring them to theplace on the seniority list where they would havebeen but for Respondent's unlawful conductagainst them, and make them whole for any loss ofbenefits caused by such unlawful conduct.Thereafter, Respondent filed a petition forreview of the Board's Decision and Order with theUnited States Court of Appeals for the Ninth Cir-cuit. Pursuant to authority from the Board, theGeneral Counsel moved the court to return therecord in this case to the Board in order to enableit to consider amending its Order. On October 17,1980, the court entered its Order remanding thecase to the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.At the hearing, Respondent and the GeneralCounsel stipulated that employees Lionel Craig,Don Grass, Larry Perrett, Cliff Nichols, JosephRamacher, and Mildred Nichols were returned towork after the strike with loss of all seniority. TheBoard's original Order provided a reinstatementand make-whole remedy for this particular viola-tion limited to those six individuals named in theparties' stipulation. However, further review of therecord reveals uncontradicted evidence that em-ployees James Gilbert, George Floyd, and JamesMartin were also discriminated against in the same244 NI RH 931253 NLRB No. 50manner as the six individuals named above. Allthree of these employees testified that they werereinstated by Respondent more than I year afterthe strike commenced and that they were reinstat-ed as new employees, with loss of their previouslyearned seniority and the concomitant loss of otherrights and privileges. Thus, it appears that Gilbert,Floyd, and Martin should have been included inthe Board's remedial Order and our failure to do sowas an inadvertent ommission.Accordingly, we shall amend our previous Orderto include James Gilbert, George Floyd, and JamesMartin in the appropriate remedial provisions. Inall other respects we hereby reaffirm our originalDecision and Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,MCC Pacific Valves, a unit of Mark Controls Cor-poration, Long Beach, California, its officers,agents, successors, and assigns, shall take the actionset forth in our original Order, as amended by thefollowing:1. Substitute the following for paragraph 2(c):"(c) Fully reinstate Lionel Craig, Don Grass,Larry Perrett, Cliff Nichols, Joseph Ramacher,Mildred Nichols, James Gilbert, George Floyd,and James Martin, credit them with seniority fortheir prior service by restoring them to the placeon the seniority list where they would have beenbut for Respondent's unlawful conduct againstthem, and make them whole for any loss of bene-fits, in the manner set forth in the section of ouroriginal Decision and Order entitled "TheRemedy."2. Substitute the attached notice for that con-tained in our original Decision and Order.APPENDIXNOTICE To EMPI.OYtIESPOSTED BY ORDER OFT HENArIONAl. LABOR REI.AIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any union414 1'(' PACIFIC VAI VSTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wlt wIl I NOI terminate employees whomay elect to decline offers or reinstatement tojobs that are something less than substantiallyequivalent to the jobs which they held imme-diately before engaging in a lawful strike.WtE: w.ll. NOI require that unreinstatedstriker employees voluntarily terminate theirjobs in order to obtain their fully earned vaca-tion pay.WE. Will. NOr decline to offer initial job va-cancies created by the departure of strike re-placements to qualified strikers awaiting rein-statement in preference to strike replacementson the payroll.Wt Wiit.I NOlI refuse to reemploy recalledeconomic strikers except as new employeesand wit Wil .NOT refuse to credit them withseniority for their prior service.WE WiIL. NOT modify or terminate the se-niority rights of recalled economic strikerswithout first bargaining with the Union.W wt 1i. NOTr in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the Act.Wlu \lls reinstate employees Eric Newell.Patrick Reilley. Richard Price, and Duanella5to their rightful positions on the preferen-tial hire list, and shall offer them reinstatementand backpay with interest, if certain conditionsand requirements are found to exist.Vi wit.i offer reinstatement and backpay.with interest, to either James Gilbert or JoeGalaz. and to other unreiinstated strikers n khowere unlawfully denied an offer f initial jobvacancies created by the departure of strike re-placements. because we preferred strike re-placements then on the payroll.W'E Witl fully reinstate employees LionelCraig, Don Grass, Larry Perrett, Cliff Nich-ols, Joseph Ramacher, Mildred Nichols, JamesGilbert, George Floyd, and James Martin.credit them with seniority for prior service byrestoring them to their rightful places on theseniority list, and Wi- Wlli. make them wholefor any loss of benefit:; which they ma) havesuffered by reason of being denied their previ-ously earned seniority, with interest thereon.WE wi I bargain with the Union over anyproposed modification or termination of the se-niority rights of recalled economic strikers.MCC PACIFIC VA' SItS, .A UNI I 1OMARK CONI OI CORPORATION41 